          Case 1:19-cv-01202-BAM Document 25 Filed 04/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   PETE REYNA,                                          Case No. 1:19-cv-01202-BAM (PC)
12                        Plaintiff,                      ORDER DENYING DEFENDANT’S
                                                          MOTION FOR SUMMARY JUDGMENT
13             v.                                         WITHOUT PREJUDICE TO RE-FILING
14   KINGS COUNTY JAIL MEDICAL, et al.,                   (ECF No. 22)
15                        Defendants.
16

17             Plaintiff Pete Reyna (“Plaintiff”) is a former pretrial detainee, currently a state prisoner,

18   proceeding pro se and in forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19   This action proceeds on Plaintiff’s first amended complaint against Defendant Siddiqi1 for

20   violation of the Fourteenth Amendment arising out of the delay in Plaintiff’s medical care.

21             Currently before the Court is Defendant’s motion for summary judgment on the grounds

22   that none of Plaintiff’s claims are supported by competent evidence and all of the care Plaintiff

23   received from Defendant was appropriate and within the standard of care, filed April 17, 2020.

24   (ECF No. 22.) Plaintiff has not yet had an opportunity to respond to the motion, but the Court

25   finds a response unnecessary, as discussed below. The motion is deemed submitted. Local Rule

26   230(l).

27

28   1
         Erroneously sued as Defendant “Sadiki.”
                                                          1
       Case 1:19-cv-01202-BAM Document 25 Filed 04/21/20 Page 2 of 2

 1          Upon review of the filing, the Court notes that Defendant’s motion for summary judgment

 2   was not accompanied by the notice and warning required by Woods v. Carey, 684 F.3d 934 (9th

 3   Cir. 2012), Rand v. Rowland, 154 F.3d 952 (9th Cir. 1998), and Klingele v. Eikenberry, 849 F.2d

 4   409 (9th Cir. 1988). Additionally, it does not appear that Defendant included a “Statement of

 5   Undisputed Facts,” as required by Local Rule 260(a).

 6          Accordingly, Defendant Siddiqi’s motion for summary judgment, (ECF No. 22), is

 7   HEREBY DENIED, without prejudice to re-filing in compliance with Rand v. Rowland and the

 8   Court’s Local Rules.

 9
     IT IS SO ORDERED.
10

11      Dated:    April 21, 2020                             /s/ Barbara   A. McAuliffe              _
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
